Exhibit 10.18
(COINSTAR LOGO) [v52382v5238201.gif]
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
ARTICLE 1 INTRODUCTION
  1
 
   
1.01 History and Restatement of Plan
  1
1.02 Intent and Status of Plan
  1
 
   
ARTICLE 2 DEFINITIONS
  2
 
   
2.01 Beneficiary
  2
2.02 Board
  2
2.03 Committee
  2
2.04 Code
  2
2.05 Company
  2
2.06 Deferred Compensation Account
  2
2.07 Determination Date
  3
2.08 ERISA
  3
2.09 Participant
  3
2.10 Plan
  3
2.11 Plan Year
  3
2.12 Related Company
  3
2.13 Specified Employee
  4
2.14 Terminate or Termination
  4
2.15 Unforeseeable Emergency
  4
 
   
ARTICLE 3 ELIGIBILITY AND PARTICIPATION
  5
 
   
ARTICLE 4 ELECTIVE DEFERRALS
  6
 
   
4.01 Participant’s Accounts
  6
4.02 Elective Deferral Amounts
  6
4.03 Deemed Investment Amounts Credited to Deferred Compensation Accounts
  6
4.04 Allocation of Accrued Earnings and Losses of Deemed Investments
  6
 
   
ARTICLE 5 DISTRIBUTION OF BENEFITS
  8
 
   
5.01 In General
  8
5.02 Time of Distribution
  8
5.03 Amount and Method of Distribution of Benefits
  9
5.04 Committee Decision
  9
5.05 Designation of Beneficiaries
  9
 
   
ARTICLE 6 FINANCING AND UNFUNDED STATUS
  11
 
   
6.01 Costs Borne by the Company
  11
6.02 Unfunded Plan
  11
6.03 Trust
  11

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

          Page
6.04 Unfunded Status
  11
 
   
ARTICLE 7 ADMINISTRATION
  12
 
   
8.01 General Administration
  12
8.02 Committee Procedures
  12
8.03 Indemnification of Committee Members
  12
 
   
ARTICLE 9 CLAIM PROCEDURES
  14
 
   
9.01 Presentation of Claim
  14
9.02 Review of Claim
  14
9.03 Appealing Claim Denial
  15
9.04 Decision on Appeal
  15
9.05 Legal Action
  16
 
   
ARTICLE 10 AMENDMENT AND TERMINATION OF PLAN
  17
 
   
ARTICLE 11 GENERAL PROVISIONS
  18
 
   
11.01 Limitation of Rights
  18
11.02 No Assignment or Alienation of Benefits
  18
11.03 Successors
  18
11.04 Governing Law
  18
11.05 Entire Agreement
  18
11.06 Unsecured General Creditor
  19
11.07 Not a Contract of Employment
  19
11.08 Captions
  19
11.10 Notice
  19
11.11 Validity
  20
11.12 Incompetent
  20
11.13 Furnishing Information
  20
11.14 Code Section 409A
  20

ii



--------------------------------------------------------------------------------



 



ARTICLE 1
INTRODUCTION

1.01   History and Restatement of Plan       This Coinstar, Inc. Executive
Deferred Compensation Plan was established, effective January 1, 2002, as an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
Coinstar, Inc. No deferrals have been permitted under the Plan since
December 31, 2004. Prior to January 1, 2006, the Plan was intended to constitute
a “grandfathered” plan that was exempt from the requirements of Code
Section 409A. Effective January 1, 2006, the Plan was modified to permit
Participants to defer payout of amounts for which they had previously elected
in-service distribution dates. Accordingly, all amounts deferred under the Plan
that had not been distributed prior January 1, 2006 became subject to the
requirements of Code Section 409A as of that date. (Amounts distributed prior to
January 1, 2006 were not subject to the requirements of Code Section 409A.) The
amendment and restatement set forth herein is effective as of January 1, 2009
and applies to all benefits that remain unpaid on or after that date (whether
deferred before, on or after January 1, 2005).   1.02   Intent and Status of
Plan       The Plan is intended to be an unfunded plan maintained by Coinstar,
Inc. (the Company) primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees of the Company
(and intended to be within the exemptions therefore, without limitation, of
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA and
Section 220.104-23 of the Labor Regulations). The Plan is intended to be
“unfunded” for purposes of both ERISA and the Code. The Plan is not intended to
be a qualified plan under Section 401(a) of the Code; rather, the Plan is
intended to be a “nonqualified” plan.

Coinstar Executive DCP

 



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
Each following word, term and phrase shall have the following respective
meanings whenever such word, term or phrase is capitalized and used in any
Article of this Plan unless the context clearly indicates otherwise:

2.01   Beneficiary       Beneficiary” means the person, trust or other entity
designated by the Participant in accordance with Section 5.05 hereof to receive
payment under the Plan in the event of the Participant’s death.   2.02   Board  
    “Board” means the Board of Directors of the Company.   2.03   Committee    
  “Committee” means the Committee appointed by the Board to administer the Plan
pursuant to Article 7 hereof. If no such Committee has been appointed, then the
term Committee shall mean the Company by and through any executive officer duly
authorized to act on behalf of the Company.   2.04   Code       “Code” means the
Internal Revenue Code of 1986, as amended from time to time, and any regulations
promulgated thereunder.   2.05   Company       “Company” means Coinstar, Inc., a
Delaware Corporation and any business organization or corporation into which
Coinstar, Inc. may be merged or consolidated or by which it may be succeeded.  
2.06   Deferred Compensation Account       “Deferred Compensation Account”
means, for each Participant, the separate book reserve account (and any
subaccounts or parts thereof) maintained by the Company pursuant to Article 4 of
this Plan to which were credited (added) all amounts deferred by such
Participant under the Plan prior to January 1, 2005 and from which any
distributions shall be subtracted; and which shall be adjusted for allocation of
accrued earnings and losses thereon as described in Section 4.04 hereof. All
amounts, which are credited to such Deferred Compensation Account, are credited
solely for computation purposes and are at all times general assets of the
Company and subject to the claims of the general creditors

Coinstar Executive DCP

2



--------------------------------------------------------------------------------



 



    of the Company. A Participant’s Deferred Compensation Account shall be
utilized solely as a device for the determination and measurement of the amounts
to be paid as deferred compensation benefits to the Participant or his or her
Beneficiary pursuant to the Plan. A Participant shall not have at any time any
interest in or to such Deferred Compensation Account or in any deemed investment
thereof. A Participant’s Deferred Compensation Account shall not constitute or
be treated as a trust or trust fund of any kind.   2.07   Determination Date    
  “Determination Date” means the date on which the Committee determines the
value of a Deferred Compensation Account. The Committee shall determine the
value of each Deferred Compensation Account on the last business day of each
month, and at such other times as it may, in its absolute discretion, determine.
  2.08   ERISA       “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and the regulations promulgated
thereunder.   2.09   Participant       “Participant” means any individual with a
Deferred Compensation Account under the Plan. An individual shall remain a
Participant until the balance in his or her Deferred Compensation Account has
been completely distributed.   2.10   Plan       “Plan” means the Coinstar, Inc.
Executive Deferred Compensation Plan as set forth herein, together with all
amendments hereto.   2.11   Plan Year       “Plan Year” means the twelve
(12) consecutive month period beginning on each January 1 and ending on each
following December 31 thereafter (the calendar year).   2.12   Related Company  
    “Related Company” means (a) any member of a controlled group of corporations
as defined in Code Section 414(b) of which the Company is also a member or
(b) any trade or business (whether or not incorporated) that is under common
control with the Company as determined in accordance with Code Section 414(c).
In determining whether a corporation, trade or business is a Related Company,
including for purposes of determining whether the Participant has Terminated,
the eighty percent (80%) ownership tests set forth in Code Section 1563(a)(1),
(2) and (3) and Treasury Regulations Section 1.414(c)-2 shall remain at eighty
percent (80%), notwithstanding anything to the contrary in Treasury
Regulation Section 1.409A-1(h)(3).

Coinstar Executive DCP

3



--------------------------------------------------------------------------------



 



2.13   Specified Employee       “Specified Employee” means a Participant who, as
of the date of the Participant’s Termination, is a key employee of the Company
or any Related Company, but only if the stock of the Company or any Related
Company is publicly traded on an established securities market or otherwise on
the date of such Participant’s Termination. A Participant is a key employee if
the Participant meets the requirements of Code Section 416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Code Section 416(i)(5)) at any time during the twelve (12) month period ending
on a “specified employee identification date.” If a Participant is a key
employee as of a specified employee identification date, he or she is treated as
a Specified Employee for the twelve (12) month period beginning on the related
“specified employee effective date.” Unless the Company and the Related
Companies have designated different dates as the specified employee designation
date and/or the specified employee effective date in accordance with the
provisions of Treasury Regulation Sections 1.409A-1(i)(3) and (4), the specified
employee designation date shall be December 31 of each year and the specified
employee effective date shall be the following April 1.   2.14   Terminate or
Termination       “Terminate” and its derivations, such as “Termination,” means
separation from service, within the meaning of Code Section 409A(a)(2)(A)(i),
with the Company and the Related Companies for any reason.   2.15  
Unforeseeable Emergency       “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152(a)), without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example: (a) the imminent foreclosure of or eviction from the Participant’s
primary residence may constitute an Unforeseeable Emergency; (b) the need to pay
for medical expenses, including nonrefundable deductibles, as well as for the
costs of prescription drug medication may constitute an Unforeseeable Emergency;
(c) the need to pay for the funeral expenses of a spouse, a Beneficiary, or a
dependent (as defined in Code Section 152, without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B)) may constitute an Unforeseeable Emergency; and (d) the
purchase of a home and the payment of college tuition do not constitute
Unforeseeable Emergencies.

Coinstar Executive DCP

4



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY AND PARTICIPATION
No one shall become a Participant in the Plan after December 31, 2004.
Coinstar Executive DCP

5



--------------------------------------------------------------------------------



 



ARTICLE 4
ELECTIVE DEFERRALS

4.01   Participant’s Accounts       The Company shall maintain for each
Participant a Deferred Compensation Account for the purpose of measuring and
determining amounts payable under this Plan. The Company shall maintain such
subaccounts within such Deferred Compensation Accounts as it determines to be
necessary for the proper administration of the Plan. The provisions of this
Article 4 shall govern such Deferred Compensation Accounts.   4.02   Elective
Deferral Amounts

  (a)   Elective Deferrals Amounts. No new deferrals shall be permitted under
the Plan after December 31, 2004.     (b)   Vesting. A Participant shall at all
times be one hundred percent (100%) vested in his or her Deferred Compensation
Account.

4.03   Deemed Investment Amounts Credited to Deferred Compensation Accounts    
  Solely as a device to measure amounts payable to Participants or Beneficiaries
hereunder, the Committee shall establish uniform and nondiscriminatory rules
consistent with this Section 4.03 for the treatment of amounts credited to a
Participant’s Deferred Compensation Account based on the return of a set of
investment funds designated by the Committee. No investment of such amounts is
required. The Company shall retain the discretion to invest all amounts credited
to a Participant’s Deferred Compensation Account under this Plan as it deems
appropriate. The Committee may, in its sole discretion, permit Participants to
designate deemed investment of amounts credited to a Participant’s Deferred
Compensation Account among investment funds designated by the Committee and to
make transfers among such funds. In no event shall a Participant’s designated
deemed investment in a fund be considered or construed in any manner, as an
actual investment in any such fund, and in the event that the Company, in its
own discretion, decides to invest funds in any or all of the funds, no
Participant shall have any rights in or to such investments themselves.   4.04  
Allocation of Accrued Earnings and Losses of Deemed Investments       Solely as
a device to measure amounts payable to Participants or Beneficiaries hereunder,
the Committee shall establish uniform and nondiscriminatory rules consistent
with this Section 4.04 to determine accrued income, gains and losses from the
investments of Deferred Compensation Accounts deemed to be made pursuant to
Section 4.03 hereof to be allocated among Participant Deferred Compensation
Accounts. Any accrued earnings and losses shall be allocated and credited (or
debited) to a Participant’s Deferred

Coinstar Executive DCP

6



--------------------------------------------------------------------------------



 



    Compensation Account on a monthly (or, if so determined by the Committee,
more frequent) basis.

Coinstar Executive DCP

7



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTION OF BENEFITS

5.01   In General       The provisions of this Article 5 govern the distribution
of amounts payable under this Plan. A Participant who Terminates for any reason
shall be entitled to distribution of benefits pursuant to this Article.   5.02  
Time of Distribution

  (a)   Unless distributed earlier pursuant to Section 5.02(b) or (c), the
Company shall distribute the balance credited to a Participant’s Deferred
Compensation Account as of the applicable Determination Date to such Participant
(or to such Participant’s Beneficiary, in the case of a deceased Participant)
within ninety (90) days after the date of such Participant’s Termination.
Notwithstanding the foregoing, in the case of any Specified Employee, any
distribution due upon Termination shall be made within ninety (90) days after
the earlier of (i) date that is six (6) months after the date of the Specified
Employee’s Termination, and (ii) the date of the Specified Employee’s death.    
(b)   If, at the time he or she elected to defer compensation for a calendar
year, a Participant also elected to withdraw such deferrals (adjusted for
earnings and losses thereon) as of a specified date, then the Company shall
distribute the portion of the Participant’s Deferred Compensation Account
attributable thereto within ninety (90) days after the first day of the calendar
year containing the date specified by the Participant. A Participant who elected
such an in-service withdrawal may defer such withdrawal to a later date;
provided, however, that such deferral election (i) must be made in writing (in
accordance with, and subject to, such rules and procedures as the Committee
shall establish) at least twelve (12) months prior to the first day of the
calendar year in which the withdrawal would otherwise have occurred and
(ii) must result in the withdrawal being delayed until at least the fifth (5th)
anniversary of the date on which it would otherwise have occurred.     (c)   If
the Participant experiences an Unforeseeable Emergency, the Participant may
request a distribution from his or her Deferred Compensation Account under the
Plan. The amount of any such distribution may not exceed the lesser of the
balance in the Participant’s Deferred Compensation Account as of the date of
distribution or the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay Federal, state, local or foreign
income taxes or penalties reasonably anticipated to result from the
distribution). Whether the Participant has experienced an Unforeseeable
Emergency permitting a distribution under this Section 5.02(c) shall be
determined by the Committee based on the relevant facts and circumstances of
each case, but, in any case, a

Coinstar Executive DCP

8



--------------------------------------------------------------------------------



 



      distribution on account of an Unforeseeable Emergency may not be made to
the extent that the emergency need is or may be relieved through reimbursement
or compensation by insurance or otherwise, or by liquidation of the
Participant’s assets (to the extent the liquidation would not itself cause
severe financial hardship). The Participant shall be required to submit a
written request for such a withdrawal, together with such supporting
documentation as the Committee may require, to the Committee for review and
approval. If the Committee approves the Participant’s request, any distribution
shall be made within ninety (90) days after such approval.     (d)   The actual
date during the applicable ninety (90) day period on which distribution will be
made shall be determined by the Committee, in its sole and absolute discretion,
and neither the Participant nor his or her Beneficiary shall have any right to
designate that date.

5.03   Amount and Method of Distribution of Benefits       A Participant shall
be entitled to receive a distribution of the balance credited to his or her
Deferred Compensation Account (or the portion of such balance that is being
distributed) as of the Determination Date coinciding with or immediately
preceding the date on which the distribution is processed. All distributions
(including withdrawals) shall be made in a lump sum.   5.04   Committee Decision
      Any decision to be made under this Article 5 with respect to the
distribution of benefits with respect to a Participant under this Plan shall be
made by the Committee, but such Participant shall exclude himself therefrom for
purposes of those decisions if such Participant is a member of the Committee.  
5.05   Designation of Beneficiaries       A Participant may elect to designate a
Beneficiary(ies) to receive any benefits payable under this Plan upon the
Participant’s death. The Committee may prescribe a particular Beneficiary
designation form and, if it does so, no Beneficiary designation shall be valid
unless it is made on such form. In the event of a new Beneficiary designation,
all Beneficiary designations previously filed shall be cancelled. No designation
or change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent. The
Participant may change such designation from time to time and the last written
designation delivered to the Committee prior to the Participant’s death will
control. If the Participant fails to specifically designate a Beneficiary, or
such designation is invalid, or if no designated Beneficiary survives the
Participant, or if all designated Beneficiaries who survive the Participant die
before all payments are made, then the remaining payments shall be made to the
Participant’s surviving spouse if such spouse is then living; if such spouse is
not living, then to the executors or administrators of the estate of the
Participant. If the Committee has any doubts as to the proper beneficiary to
receive payment pursuant to this Plan, the

Coinstar Executive DCP

9



--------------------------------------------------------------------------------



 



    Committee shall have the right, exercisable in its discretion to cause the
Participating Companies to withhold such payments until the matter is resolved
to the Committee’s satisfaction.

Coinstar Executive DCP

10



--------------------------------------------------------------------------------



 



ARTICLE 6
FINANCING AND UNFUNDED STATUS

6.01   Costs Borne by the Company       The costs of the Plan shall be borne by
the Company.   6.02   Unfunded Plan       All benefits under the Plan shall be
paid from the Company’s general assets. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no secured legal or equitable rights,
interest or claims in or to any property or assets of the Company, nor shall
they be beneficiaries of, or have any rights, claims or interests in any
property or asset which may be acquired by the Company. The Company need not
hold any assets in trust or as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
and policies shall be, and remain, the general, unpledged, unrestricted assets
of the Company. The Company’s obligation under the Plan shall be that of an
unfunded and unsecured promise to pay money in the future, and the Participants
shall have the status of general unsecured creditors of the Company.   6.03  
Trust       At its sole discretion, the Company may establish one (1) or more
trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of benefits owed under the Plan. Although such a trust
may be irrevocable, its assets shall be held for payment of all the Company’s
general creditors in the event of the Company’s insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Company shall
have no further obligation to pay them. If not paid from any trust, such
benefits shall remain the obligation of the Company.   6.04   Unfunded Status  
    This Plan is intended to be unfunded for purposes of both ERISA and the
Code.

Coinstar Executive DCP

11



--------------------------------------------------------------------------------



 



ARTICLE 7
ADMINISTRATION

8.01   General Administration       The Board shall appoint a Committee
consisting of not less than three (3) persons to administer the Plan. Any member
of the Committee may at any time be removed, with or without cause, and his or
her successor appointed by the Board, and any vacancy caused by death,
resignation or other reason shall be filled by the Board. The Committee shall be
the plan administrator of the Plan and in general shall be responsible for the
management and administration of the Plan. The Committee shall have full power
and discretionary authority to administer the Plan in all of its details
(including, without limitation, the discretionary authority to decide all claims
for benefits and to construe and interpret the terms of the Plan), subject to
applicable requirements of law. The Committee may approve amendments to the
Plan, without prior approval or subsequent ratification by the Board, if the
amendment: (i) does not significantly change the benefits provided under the
Plan (except as required by a change in applicable law); (ii) does not
significantly increase the costs of the Plan; or (iii) the amendment is intended
either to enable the Plan to remain in compliance with the requirements of the
Code, ERISA, or other applicable law, or to facilitate administration of the
Plan. A duly authorized officer of the Company shall execute the amendment,
evidencing the Company’s adoption of the amendment.       No member of the
Committee who is an employee of the Company shall receive compensation for his
or her services to the Plan. The Committee shall have such duties and powers as
may be necessary to discharge its duties under this Plan. The fiscal records of
the Plan shall be maintained on the basis of the Plan Year.   8.02   Committee
Procedures       The Committee may act at a meeting or in writing without a
meeting. The Committee may adopt such by-laws and regulations, as it deems
desirable for the conduct of its affairs. All decisions shall be made by
majority vote. No member of the Committee who is at any time a Participant in
this Plan shall vote in a decision of the Committee (whether in a meeting or by
written action) made specifically and uniquely with respect to such member of
the Committee or amount, payment, timing, form or other aspect of the benefits
of such Committee member under this Plan.   8.03   Indemnification of Committee
Members       The Participating Companies shall indemnify and hold harmless each
member of the Committee against any and all liability, claims, damages and
expense (including all expenses reasonably incurred in such Committee member’s
defense in the event that the Company fails to provide such defense upon such
Committee member’s written request)

Coinstar Executive DCP

12



--------------------------------------------------------------------------------



 



    which the Committee member may incur while acting in good faith in the
administration of the Plan.

Coinstar Executive DCP

13



--------------------------------------------------------------------------------



 



ARTICLE 9

CLAIM PROCEDURES

9.01   Presentation of Claim       Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”), or his or her authorized representative, may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. The Committee shall have the
discretionary authority to decide all claims for benefits and to construe and
interpret the terms of the Plan.   9.02   Review of Claim

  (a)   Claims will be decided by the Committee, which will make its decision
with respect to a claim and notify the Claimant (or his or her authorized
representative) in writing of such decision within ninety (90) days after
receiving the claim. The Committee may extend this ninety (90) day period for an
additional ninety (90) days if it determines that special circumstances require
additional time to process the claim. The Committee shall notify the Claimant
(or his or her authorized representative) in writing of any such extension
within ninety (90) days of receiving the claim. The notice will include the
reason(s) why the extension is necessary and the date by which the Committee
expects to render its decision on the claim.     (b)   If a claim is partially
or completely denied, the written notice to the Claimant (or his or her
authorized representative) will include:

  (i)   The specific reason or reasons for the denial;     (ii)   Reference to
the specific Plan provisions on which the denial is based;     (iii)   A
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary; and     (iv)   A description of the Plan’s claim appeal procedure
(and the time limits applicable thereto), including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA,
following an adverse determination on appeal.

  (c)   If a Claimant submits a claim in accordance with the procedure described
above and does not hear from the Committee (or its delegate) within ninety
(90) days, the claim shall be deemed denied.

Coinstar Executive DCP

14



--------------------------------------------------------------------------------



 



9.03   Appealing Claim Denial

  (a)   If a claim is partially or completely denied, the Claimant has the right
to appeal the denial. To appeal a claim denial, the Claimant (or his or her
authorized representative) must file a written request for appeal with the
Committee within sixty (60) days after receiving written notice of the claim
denial or, if the Claimant does not hear from the Committee within the relevant
time period set forth in Section 9.02(a), within sixty (60) days after the last
day of such period. This written request for appeal should include:

  (i)   A statement of the grounds on which the appeal is based;     (ii)  
Reference to the specific Plan provisions that support your claim;     (iii)  
The reason(s) or argument(s) why the Claimant believes the claim should be
granted and the evidence supporting each reason or argument; and     (iv)   Any
other comments, documents, records or information relating to the claim that the
Claimant wishes to submit.

  (b)   The Claimant (or his or her authorized representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (within the meaning of 29
C.F.R. § 2560.503-1(m)(8)) to his or her claim.

9.04   Decision on Appeal

  (a)   Appeals will be decided by the Committee, which will render its decision
with respect to an appeal and notify the Claimant (or his or her authorized
representative) in writing of such decision within sixty (60) days after
receiving the appeal. The Committee may extend this sixty (60) day period for an
additional sixty (60) days if it determines that special circumstances require
additional time to process the appeal. The Committee will notify the Claimant
(or his or her authorized representative) in writing of any such extension
within sixty (60) days of receiving the appeal. The notice will included the
reason(s) why the extension is necessary and the date by which the Committee
expects to render its decision on the appeal. In reaching its decision, the
Committee will take into account all of the comments, documents, records and
other information that the Claimant (or his or her authorized representative)
submitted, without regard to whether such information was submitted or
considered by the Committee in its initial denial of the claim.     (b)   If a
claim is partially or completely denied on appeal, the written notice of claim
denial will include the following:

  (i)   The specific reason or reasons for the denial;     (ii)   Reference to
the specific Plan provisions on which the denial is based;

Coinstar Executive DCP

15



--------------------------------------------------------------------------------



 



  (iii)   A statement that the Claimant (or his or her authorized
representative) is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (within the meaning of 29 C.F.R. § 2560.503-1(m)(8)) to the
claim; and     (iv)   A statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA.

  (c)   If a Claimant files an appeal in accordance with the procedure described
above and does not hear from the Committee within sixty (60) days, the appeal
shall be deemed denied.

9.05   Legal Action       A Participant or Beneficiary must comply with the
claim and appeal procedures described above before seeking any other legal
recourse (including filing a law suit) regarding claims for benefits. If a
Claimant wishes to file a court action after exhausting the foregoing
procedures, the Claimant (or his or her authorized representative) must file
such action in a court of competent jurisdiction within one hundred eighty
(180) days after the date on which the Claimant (or his or her authorized
representative) received the Committee’s written denial of the appeal or, if the
Claimant does not hear from the Committee within the relevant time period set
forth in Section 9.04(a), within one hundred eighty (180) days after the last
day of such period. Court actions may not be commenced after this one hundred
eighty (180) day period. Any judicial review of the Committee’s decision on a
claim will be limited to whether, in the particular instance, the Committee
abused its discretion. In no event will such judicial review be on a de novo
basis, because the Committee has discretionary authority to determine
eligibility for (and the amount of) benefits under the Plan and to construe and
interpret the terms and provisions of the Plan.

Coinstar Executive DCP

16



--------------------------------------------------------------------------------



 



ARTICLE 10
AMENDMENT AND TERMINATION OF PLAN
Generally, the Company shall have the right to amend or terminate the Plan by
action of the Board (or the Committee to the extent provided in Section 1) at
any time; provided, however, that no amendment or termination may reduce the
balance in a Participant’s Deferred Compensation Account. A duly authorized
officer of the Company shall execute the amendment, evidencing the Company’s
adoption of the amendment. If the Plan is terminated, then the balance credited
to the Participant’s Deferred Compensation Account will be distributed at the
same time and in the same form as it would have been distributed had the Plan
not been terminated, unless the Board, in its sole and absolute discretion,
directs that distributions occur sooner in accordance with the provisions of
Treasury Regulation Section 1.409A-3(j)(4)(ix).
Coinstar Executive DCP

17



--------------------------------------------------------------------------------



 



ARTICLE 11
GENERAL PROVISIONS

11.01   Limitation of Rights

    Neither the establishment of this Plan nor any amendment thereof, nor the
payment of any benefits, will be construed as giving to any Participant,
Beneficiary, or other person any legal or equitable right against the Company,
except as provided herein. Neither the establishment of this Plan nor any
amendment thereof, nor the payment of benefits, nor any action taken with
respect to this Plan shall confer upon any person the right to be continued in
the employment of the Company or Related Company.   11.02   No Assignment or
Alienation of Benefits       The rights of a Participant, Beneficiary or any
other person to payment of benefits under this Plan may not be assigned,
transferred, anticipated, conveyed, pledged or encumbered; nor shall any such
right be in any manner subject to levy, attachment, execution, garnishment or
any other seizure under legal, equitable or other process for payment of any
debts, judgments, alimony, or separate maintenance, or reached or transferred by
operation of law in the event of bankruptcy, insolvency or otherwise (except to
the extent required by applicable law); provided, however, that a Participant
shall have the right to designate in writing and in accordance with the
provisions of Section 5.05 hereof primary and contingent Beneficiaries to
receive benefit payments subsequent to the death of the Participant.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
authorize payment (including immediate payment) to an alternate payee to the
extent necessary to fulfill a “domestic relations order,” as defined in Code
Section 414(p)(1)(B).   11.03   Successors       The provisions of this Plan
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and each Participant and his or her heirs, executors,
administrators and legal representatives.   11.04   Governing Law       The
provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Washington without regard to its conflicts of laws
principles, to the extent such laws are not preempted by ERISA or other
applicable federal law.   11.05   Entire Agreement       This plan document
together with any agreement or documents referred to herein represents the
entire agreement between the Company and any Participant in this Plan with
respect to any interests in benefits payable under this Plan. This agreement

Coinstar Executive DCP

18



--------------------------------------------------------------------------------



 



    supersedes any and all prior agreements between the Company and any
Participant, whether such agreement or agreements were written or oral with
respect to any interests in benefits payable under this Plan. Any amendment or
modification to the terms of this Plan must be in writing and signed by an
authorized officer of the Company.

11.06   Unsecured General Creditor       Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of a Company. For purposes of the payment of
benefits under this Plan, any and all of a Company’s assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company. A Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.   11.07   Not a Contract of Employment      
The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and a Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of the Company, either as an employee or
consultant, or to interfere with the right of the Company to discipline or
discharge the Participant at any time.   11.08   Captions       The captions of
the articles, sections and paragraphs of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.   11.10   Notice       Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Benefits Committee
Coinstar, Inc.
1800 114th Avenue SE
Bellevue, WA 98004

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.

Coinstar Executive DCP

19



--------------------------------------------------------------------------------



 



11.11   Validity       In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.   11.12  
Incompetent       If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person, or the Committee may direct the payment of such benefit in
such manner as the Committee considers advisable. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.   11.13   Furnishing
Information       A Participant or his or her Beneficiary will cooperate with
the Committee by furnishing any and all information requested by the Committee
and take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   11.14   Code Section 409A       The Company makes no
representations or warranties to any Participant with respect to any tax,
economic or legal consequences of participating in this Plan, including without
limitation under Code Section 409A, and no provision of this Plan shall be
interpreted or construed to transfer any liability for failure to comply with
Code Section 409A or any other legal requirement from any Participant or any
other person to the Company, any Related Company or any other person. The
Participant, by having elected to defer compensation under the Plan, shall be
deemed to have waived any claim against the Company, the Related Companies and
any other person with respect to any such tax, economic or legal consequences.
However, to the extent Code Section 409A is applicable to the Plan and the
benefits provided hereunder, the Company intends that the Plan comply with the
deferral, payout and other limitations and restrictions imposed under Code
Section 409A. Notwithstanding any provision of the Plan to the contrary, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intention. Moreover, the Plan shall be deemed to be amended, and any
deferrals and distribution elections hereunder shall be deemed to be modified,
to the extent the Committee determines to be necessary and effective to comply
with the requirements of Code Section 409A and to avoid or mitigate the
imposition of additional taxes under Code Section 409A, while preserving to the
maximum extent possible the essential economics of the Participants’ rights
under the Plan.

Coinstar Executive DCP

20



--------------------------------------------------------------------------------



 



* * *
IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the 31st day of
December, 2008.

                  COINSTAR, INC.    
 
           
 
  By:
Title:   /s/ Donald Rench
 
Secretary    

Coinstar Executive DCP

21